Broyles, C. J.
The defendants were convicted of cattle stealing, and their motion for new trial contained only the general grounds. While the evidence connecting tliem with the offense charged was wholly circumstantial, it was sufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of their guilt. The refusal to grant a new trial was not error.

Judgment affirmed.-


MacIntyre and Guerry, JJ., concur.

S. W. Ragsdale, for plaintiffs in error.
H. G. Vandiviere, solicitor-general,- contra.